 In the Matter of THECANTON ENAMELING & STAMPING COMPANY.,A CORPORATIONandCANTON LODGENo. 812,INTERNATIONALAsso-CIATION OF MACHINISTSCase No. C-47.-Decided March 23, 1936Stampvng and EnamelingIndustry-Unit Appropriate for CollectiveBargain-ing:craft;eligibilityformembershipin only organizationmaking bona fideeffort at collectivebargaining;history of collective bargainingrelations ; occu-pationaldifferences;organization ofbusiness-Representatives:proof of choice :membership in union ; petition designating-CollectiveBargaining:refusal tonegotiatewithrepresentatives.Mr. Harry L. Lodishfor the Board.Black,McCaskey, Ruff & Souers,byMr. H. E. BlackandMr.Walter S. Ruff,of Canton, Ohio, for respondent.Mr. Melvin C. Smith,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by Canton Lodge No. 812, InternationalAssociation of Machinists, hereinafter called Lodge No. 812, RalphA. Lind, Regional Director for the Eighth Region, agent of the Na-tional Labor Relations Board designated by Article IV, Section 1of National Labor Relations Board Rules and Regulations-Series.1, issued its complaint, dated December 11, 1935, against the CantonEnameling & Stamping Company, Canton, Ohio, hereinafter calledrespondent.The complaint and notice of hearing thereon were dulyserved upon respondent and Lodge No. 812 on December 12, 1935,in accordance with Article V, Section 1 of said Rules and Regula-tion-Series 1, the hearing being set for December 19, 1935, inCanton, Ohio.On December 18, 1935, respondent filed with theRegional Director a motion for continuance of the hearing.Themotion was granted and the date of the hearing was set for January6, 1936.The complaint alleges that respondent has engaged in unfair laborpractices affecting commerce within the meaning of Section 8, sub-divisions (1) and (5), and Section 2, subdivisions (6y and (7)402 DECISIONS AND ORDERS403of the National Labor Relations Act, approved July 5, 1935, herein-after called the Act.'Respondent filed an answer to the complaintadmitting the allegations concerning its incorporation and placeof business, and admitting the interstate sources of quantities of itsraw materials and the interstate sale and transportation of certainof its products, but denying that such constitutes a continuous flowof commerce among the several states.Respondent's answer furtherdenies the allegation in the complaint that the machinists employedat respondent's plant constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct, and the allegations with respect to the unfair labor practices.Pursuant to notice thereof, A. Howard Myers, Trial Examinerduly designated by order of the Board, conducted a hearing on Jan-uary 6, 1936, at Canton, Ohio.Respondent, appearing by counsel,participated in the hearing.Full opportunity to be heard, to cross-examine witnesses and to produce evidence was afforded to allparties.At the beginning of the hearing counsel for respondent moved thatthe proceeding be dismissed on the ground that the National LaborRelations Act is unconstitutional and at the conclusion thereof re-newed the motion on the same ground and on the further ground thatthe evidence did not support the allegations made in the complaint.The motion was noted but no ruling was made thereon by the TrialExaminer.The Board now denies the motion to dismiss.Upon the record, including the transcript of the hearing and all theevidence, oral and documentary, offered and received at the hearing,the Trial Examiner, on January 17, 1936, filed an intermediate report,finding and concluding that the machinists employed by respondentconstitute an appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act and that respond-ent had committed unfair labor practices affecting commerce in viola-tion of the Act as alleged in the complaint.Respondent filed ex-,ceptions to the intermediate report and also a brief in support of theexceptions, contending that the Trial Examiner's findings are notsustained by the evidence, and that the Act is unconstitutional.Upon the entire record, as thus made, including the evidence ad-duced at the hearing, the intermediate report and exceptions thereto,the Board makes the following :'One of the allegations in the complaint was that uponthe request of CommissionerFaulkner,United StatesDepartmentofLabor, respondentmet with a committee rep-resentingLodge No 812 on October 1, 1935, andrefused to enter into any agreementwith Lodge No 812, and otherwise failed or refused to bargain collectively with LodgeNo. 812.This allegationwas amended at the hearing,changingthe date from October1, 1935 to October 9, 1935. 404NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.RESPONDENT ANDITS BUSINESS1.Respondent is and has been since 1905 a corporation organizedunder and existing by virtue of the laws of the State of Ohio, havingits principal office and place of business in the City of Canton, Countyof Stark, State of Ohio. It is now and has been continuously fora long period of time engaged at its plant in the production, saleand distribution of kitchen enamelware.2.Much of the raw materials used by respondent in the produc-tion of its kitchen enamelware is obtained from within the State ofOhio.During the period January 1, 1935 to December 1, 1935, steel,tin plate, twine and wire, wrapping paper, wax paper, carpet paper,corrugated rolls, cartons, straw, coal, gas, acid, wood knobs andgrips, and department supplies were obtained from within the Stateof Ohio.However, a substantial part of the raw materials, includ-ing excelsior, wood boxes, metal cleaner, iron sulphate, and chemi-calswere purchased without the State of Ohio during the sameperiod.The total purchases from all sources during this periodamounted to more than $500,000.3.The finished products manufactured by respondent, consistingentirely of enameled kitchen utensils, are shipped to every state in the,United States.Approximately 92 per cent of the finished productsare sold without the State of Ohio.The total sales during the periodfrom January 1, 1935 to December 1, 1935 amounted to more than$1,000,000.4.Respondent employs two men in its sales department on a salarybasis.One of these men is located in Ohio, presumably at the Can-ton plant, and 'the other is located in Chicago, Illinois.Represen-tatives, employed on a commission basis, are also located in NewYork, N. Y., Chicago, Illinois, Portland, Oregon, San Francisco,California, Dallas, Texas, and in South Carolina.5.The aforesaid operations of respondent constitute a continu-ous flow of trade, traffic and commerce among the several States.II.ORGANIZATION AND ACTIVITY OF UNIONSREPRESENTED INRESPONDENT'S PLANTA. Canton Lodge No. 812, International Association of Machinists6.Canton Lodge No. 812, International Association of Machinists,isa labor organization affiliated with the American Federation ofLabor.Employees engaged in machine and assembly work, andtool and die work are eligible to membership therein.Lodge No.812 was organized more than fourteen years ago and is included in DECISIONS AND ORDERS405District 68, International Association ofMachinists.Itsmember-ship is notlimited to employeesof respondent.B. Stamping and Enameling Workers Union No. 185067.Stamping and Enameling Workers Union No. 18506, herein-after referred to as Union- No. 18506, is a labor organization. affili-ated with the American Federation of Labor. It was organized inAugust, 1933, for the purpose of representing the production em-ployees in respondent's plant.Respondent employs approximately550 employees.The record does not indicate what proportionthereof are production workers ; however, Union No. 18506 claims amembership of approximately ninety-eight percent of respondent'semployees engaged in production work.Union No. 18506 does notadmit machinists to membership and has never claimed that it hasjurisdiction over the machinists employed by respondent or that it isentitled to represent them for the purposes of collective bargaining.C. The strike of October, 19338.Labor difficulties at respondent's plant in 1933 culminated ina strike of its production employees, called by Union No. 18506 inOctober, 1933.The strike continued for three to four weeks, andrespondent's plant ceased to operate during this period.The ma-chinists, employed in the foundry, had no part in calling the strikeor negotiating for a strike settlement, and took no active part inthe conduct of the strike.. However, they did not reportfor workduring the period of the strike.This action on the part of themachinists was described by members of Lodge No. 812 as "purelysympathetic."At the conclusion of the strike an agreement, dated October 27,1933,was enteredintobetween respondent and Union No. 18506.2Lodge No. 8'12 was not a party to the agreement, and no mentionwas made of it in the agreement.The record clearly indicates thatUnion No. 18506 did not purport to, represent the machinists duringthe course of negotiations in reaching the agreement.Henry E.Martin, organizer for the American Federation of Labor, who helpedorganize Union No. 18506, testified that "the machinists'organiza-tion out there is a separate organization from the Federal Local(Union No. 18506), and the Chairman of the shop committee of theFederal Local does not interfere in machinists' affairs or the ma-chinists do not interfere in the Federal Local affairs."2 The agreement,Board's Exhibit number 5. provided that (1) respondent"agrees tomeet bona fide committee of the Second Part(Local Union No. 18506)for the purposeof discussing and mutually agreeing in regard to working conditions in Plant . . .and rates of pay affecting employees", (2) any disagreement between the parties would bereferred to the Conciliation Service, U S Department of Labor, and that,(3) respondentre-employ its old employees,without discrimination,as rapidly as possible. 406NATIONAL LABOR RELATIONS BOARDIII.THE BARGAINING UNIT9.Respondent has questioned the appropriateness of the machin-ists as a unitfor the purposes of collective bargaining.It is clearlyestablished by the record that the foundry, wherein the machinistswork, is a separate department, located in a different building anddistinct from the other departments comprising respondent's plant.The machinists are engaged in work of a highly skilled nature andreceive wages substantially greater than the average wages receivedby employees of the production departments.The machinists alsocomprise the only skilled department in respondent's plant paid onthe basis of hourly wages.It is obvious that the various problems which confront the em-ployees of respondent from day to day in respect to rates of pay,wages, hours of employment, and other conditions of employmentmay be totally different in the case of the machinists than in thecase of the production employees.Thus in determining whether aparticular unit is appropriate for the purposes of collectivebargain-ing the relative size of such unit is not controlling; and the factthat only thirteen employees of respondent are employedas machinistsin the foundry does not require that the machinists be merged in alarger bargaining unit.The machinists are not eligible to membership in Union 'r, o.18506; and Union No. 18506 does not purport to represent them inmatters of collective bargaining,as isclearly evidenced by the agree-ment reached between respondent and Union No. 18506 at the con-clusion ofthe strike in October, 1933, and thecircumstancesincidentthereto.Consequently should the machinists not be found to be aunit appropriate for the purposes of collective bargaining LodgeNo. 812 would be denied the privilege of representing the machinistsfor such purpose, and the machinists would be denied the rightof representation for the purposes of collective bargaining withrespondent.We therefore find that the machinists constitute a unit appropriatefor the purposes of collective bargaining.10.There are thirteen employees of respondent, machinists em-ployed in the foundry, eligible for membership in Lodge No. 812, andtwelve are members thereof.Board's Exhibit number 10 is an un-dated petition admitted to have been signed in December, 1935, bytwelvemachinists, employed by respondent.3Edward M. John,Chairman of the duly elected Shop Committee representing LodgeNo. 812, testified that all twelve members of Lodge No. 812 became'Board's Exhibit number 10 states as follows:"We, the undersigned members ofLodge #812,I.A. of M., comprising approximately 93% of the machinists employed atthe Canton Stamping and Enameling Company, wish to be represented by the Inter-national Association of Machinists." DECISIONS AND ORDERS407members thereof previous to August 12, 1935.Board's Exhibitnumber 8, copy of a letter dated September 3, 1935, written byWalter C. Summers, Business Agent for District 68, InternationalAssociation ofMachinists, and addressed to Harvey Brown, anofficial of the International Association of Machinists, MachinistsBuilding,Washington, D. C., states that, "The machine shop in thisplant employs fourteen men of which thirteen are members in goodstanding in Local #812."As hereafter appears, the respondent's refusal to bargain tookplace on August 23 and October 9; 1935.We find that on such datesLocal No. 812 was the duly designated representative of a majorityof the employees in the appropriate unit.IV. THE UNFAIRLABORPRACTICES11.On August 12, 1935, Edward M. John, Chairman of the ShopCommitteerepresentingLodge No. 812, presented a proposed agree-ment,4previously drawn up bymembersof Lodge No. 812, to Super-intendent Staley and requested that it be given consideration by themanagement.Staley conferred with E. F. Hoerger, vice-presidentand treasurerof respondent; however, no action was taken at thattime for the reason that H. T. Bebb, president of respondent, wasout of town.12.On or about August 14, 1935, several members of the ShopCommittee representing Lodge No. 812 went to SuperintendentStaley's office, informed him that Lodge No. 812 represented 92 percent of the machinists, and asked him to request the management tomeet with the Shop Committee. Staley replied that he would takethe matter up with the management.The management subsequentlygave consideration to the proposed agreement, decided that it wouldnot enter into such an agreement, and Staley informed Edward M.John on August 23, 1935, that nothing could be done about it.13.The Shop Committee was unsuccessful in its efforts to arrangea conference with the management of respondent, and Lodge No. 812sought the assistance of the Conciliation Service, United States De-partment of Labor.On October 9, 1935, Commissioner Faulkner,United States Department of Labor, arranged a meeting betweenBebb and Hoerger, representing respondent, and the Shop Commit-tee representing Lodge No. 812.Harry Peterson, Grand Lodgerepresentative of the International Association of Machinists, and4This proposed agreement,Board's Exhibit number7,stated that, "The intention ofthis agreement is to maintain harmonious relationship and closer cooperation betweenthe Canton Stamping and Enameling Company and the International Association ofMachinists,"and contained provisions in respect to rates of pay, wages,hours of employ-ment, and other conditions of employment,not substantially different from the rates ofpay, wages,hours of employment,and other conditions of employment then in effect.97571-36-vol t- 27 408NATIONAL LABOR RELATIONS BOARDWalter C. Summers, representative of District 68, International As-sociation of Machinists, were also present.At this meeting the agreement proposed by Lodge No. 812 wasdiscussed, and Bebb, President of the respondent company, refusedto enter into any agreement with Lodge No. 812. Bebb testifiedthat:"the conditions were such in our office that there was nothingthat they were asking for in that agreement other than whatthey were already enjoying. . . . Then after we got through Mr.Faulkner then wanted to know if I would not go into anotherroom and write my own agreement as to what I would agree todo with the employees. I stated that these men had all longterms of service with the company and if they didn't knowafter being, after, working with the company eight and nineyears what my policies were in the company, I didn't knowwhat I should do. any. different that they would understand."Bebb further refused to make counter proposals to Lodge No. 812,and stated that the respondent already had one agreement' with itsemployees (Union No. 18506) and"that he could not seethe necessity:of having two agreements.14.Bebb testified that in his opinion he did not refuse to bargaincollectivelywith the machinists, but merely refused to grant theterms which they asked for.However, the facts do not sustain thiscontention.The October 9 meeting was arranged only through theefforts of Commissioner Faulkner, and it is apparent that respondentflatly refused to enter into any agreement whatsoever with LodgeNo. 812 at that meeting.The mere fact that respondent did meetwith representatives of Lodge No. 812 cannot in itself be construedas collective bargaining.15.Respondent's conduct as set 'forth in paragraphs 11, 12 and 13above constitutes a refusal to bargain with the representative of itsemployees on August 23 and October 9, 1935.16.Respondent, by refusing to bargain collectively with the repre-sentative of its employees, has interfered with, restrained and co-erced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the National Labor Relations Act.17.On the basis of experience in respondent's plant and in otherplants, respondent's conduct as set forth in findings 11 to 14 above,tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. DECISIONS AND ORDERS409THE RESPONDENT'SEXCEPTIONSRespondent's exceptions to. the Trial Examiner's intermediatereport are based= mainly on the contentions that his findings of fact,conclusions and recommendations are. not sustained by and, are con-trary to the evidence.The findings of fact set forth above are in sub-stantial accord with those of the Trial- Examiner, whose intermediatereport we find to be supported by the evidence.CONCLUSIONS -OF, LAW-entire record in the proceeding, the Board finds and concludes as amatter of law that :1.Canton Lodge No. 812, International Association of Machinists,is a labor organization, within the meaning of Section 2, subdivision(5) of the National Labor Relations Act.2.The machinists employed at respondent's plant constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.By virtue of Section 9 (a) of the National Labor Relations Act,Canton Lodge No. 812, International Association of Machinists, hav-ing been designated by a majority of the employees in an appropriateunit, is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining.4.The respondent, by refusing to bargain collectively with therepresentative of its employees, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8, subdivision(5) of the National Labor Relations Act.5.The respondent, by refusing to bargain collectively with therepresentative of its employees, has interfered with, restrained andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the National Labor Relations Act, and has engaged in andis engaging in unfair labor practices, within the meaning of Section8, subdivision (1) of said Act.6.The unfair labor practices in which the respondent has engagedand is engaging constitute unfair labor practices affecting commerce,within the meaning of Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.ORDEROn thebasis of thefindings of fact and the conclusions of law, andpursuant to Section 10, subdivision(c) of the National Labor Rela-tionsAct, theNational Labor Relations Board hereby orders that 410NATIONALLABOR RELATIONS BOARDthe respondent, Canton Stamping and Enameling Company, and itsofficers and agents, shall:(1)Cease and desist from any refusal to bargain collectively withCanton Lodge No. 812, International Association of Machinists, theexclusive representative designated therefor by the machinists em-ployed at its plant, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.(2)Take the following affirmative action which the Board findswill effectuate the policies of the Act : Upon request, bargain col-lectivelywith Canton Lodge No. 812, International Association ofMachinists, the exclusive representative designated therefor by themachinists employed at its plant in respect to rates of pay, wages,hours of employment, and other conditions of employment.